SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 333-169432 Wolverine Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3939016 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) Zip Code (989) 631-4280 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES []NO [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] No shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of December 27, 2010. Wolverine Bancorp, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II. Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. [Reserved] 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signature Page 18 EXPLANATORY NOTE Wolverine Bancorp, Inc., a Maryland corporation (the “Registrant”), was formed on September 10, 2010 to serve as the stock holding company for Wolverine Bank (the “Bank”) as part of the Bank’s mutual-to-stock conversion.As of September 30, 2010, the conversion had not been completed, and, as of that date, the Registrant had no assets or liabilities, and had not conducted any business other than that of an organizational nature.Accordingly, financial and other information of the Bank is included in this Quarterly Report. Part I. – Financial Information Item 1. Financial Statements Wolverine Bank Condensed Consolidated Balance Sheets (In Thousands) Assets September 30, December 31, (Unaudited) Cash and due from banks $ $ Interest-earning demand deposits Cash and cash equivalents Interest-earning time deposits Held to maturity securities Loans, net of allowance for loan losses of $10,660 and $6,507 Premises and equipment, net Federal Home Loan Bank stock Real estate owned Accrued interest receivable Other assets Total assets $ $ Liabilities and Retained Earnings Liabilities Deposits $ $ Federal Home Loan Bank advances Interest payable and other liabilities Total liabilities Commitments and Contingencies Shareholders’ Equity Retained Earnings - substantially restricted Total liabilities and retained earnings $ $ The accompanying notes are an integral part of these financial statements. 1 Wolverine Bank Condensed Consolidated Statements of Operations (In Thousands) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) Interest and Dividend Income Loans $ Investment securities and other Total interest and dividend income Interest Expense Deposits Borrowings Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Service charges and fees 76 Net gains on loan sales Other 35 31 91 Total noninterest income Noninterest Expense Salaries and employee benefits Net occupancy and equipment expense Data processing expense 57 56 Federal deposit insurance corporation premiums 73 66 Professional and service fees 69 Real estate owned expense 66 Other Total noninterest expense Income (Loss) Before Income Tax ) Provision (benefit) for Income Taxes 86 68 ) Net Income (Loss) $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 2 Wolverine Bank Condensed Consolidated Statement of Cash Flows (Dollars in Thousands) Nine Months Ended September 30, (Unaudited) Operating Activities Net income (loss) $ ) $ Items not requiring (providing) cash Depreciation Provision for loan losses Loss on other real estate owned ) Loans originated for sale ) ) Proceeds from loans sold Gain on sale of loans ) ) Changes in Interest receivable and other assets ) ) Interest payable and other liabilities 8 Net cash provided by operating activities Investing Activities Net change in interest-bearing deposits ) ) Proceeds from calls and maturities of held to maturity securities Net change in loans Proceeds from sale of real estate owned Purchase of premises and equipment (5 ) ) Net cash provided by (used in) investing activities ) Financing Activities Net change in demand deposits, money market, NOW and savings accounts Net change in certificates of deposit ) ) Proceeds from Federal Home Loan Bank advances — Repayment of Federal Home Loan Bank advances ) ) Net cash provided by (used in) financing activities ) Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures of Cash Flows Information Interest paid $ $ Income taxes paid — Loans transferred to real estate owned The accompanying notes are an integral part of these financial statements. 3 Wolverine Bank Form 10-Q (Dollars in Thousands) Notes to Condensed Consolidated Financial Statements Note 1: Basis of Presentation The unaudited condensed consolidated financial statements of Wolverine Bank (the "Bank") have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) believed necessary for a fair presentation have been included.The condensed consolidated balance sheet of the Bank as of December 31, 2009 has been derived from the audited consolidated balance sheet of the Bank as of that date.Operating results for the three and nine month periods ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010.These consolidated financial statements should be read in conjunction with the Bank’s audit financial statements and notes thereto filed as part of Wolverine Bancorp’s Prospectus dated November 12, 2010 as filed with the Securities and Exchange Commission pursuant to Securities Act Rule 424(b)(3) on November 23, 2010. Note 2: Accounting Developments FASB ASU 2009-16, Transfers and Servicing (Topic 860); Accounting for Transfers of Financial Assets – In June 2009, the Financial Accounting Standards Board (“FASB”) issued FASB ASC Topic 860, Accounting for Transfers of Financial Assets, which pertains to securitizations.ASU 2009-16 requires more information about transfers of financial assets, including securitization transactions, and where entities have continued exposure to the risks related to transferred assets. The Bank adopted ASU 2009-16 effective January 1, 2010 and adoption did not have a material effect on its financial position or results of operations. ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements. In January 2010, FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements. ASU 2010-06 revises two disclosure requirements concerning fair value measurements and clarifies two others. It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers.It will also require the presentation of purchases, sales, issuances, and settlements within Level 3 on a gross basis rather than a net basis. The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements.The Bank’s disclosures about fair value measurements are presented in Note 5 - Disclosures About Fair Value of Assets and Liabilities.These new disclosure requirements were effective for the period ended March 31, 2010, except for the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010.There was no significant effect to the Bank’s financial statement disclosure upon adoption of this ASU. FASB ASU 2010-18 - Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset. In April, 2010, FASB issued ASU 2010-18 - Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset.This Update clarifies that modifications of loans that are accounted for within a pool under Subtopic 310-30, which provides guidance on accounting for acquired loans that have evidence of credit deterioration upon acquisition, do not result in the removal of those loans from the pool even if the modification would otherwise be considered a troubled debt restructuring. 4 An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. The amendments do not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools.Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40. The Bank has adopted ASU 2010-18, but does not anticipate that its adoption will have an impact on its financial statements. ASU No. 2010-20, Receivables (Topic 310):Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.In July 2010, FASB issued ASU No. 2010-20, Receivables (Topic 310):Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.ASU 2010-20 requires that more information be disclosed about the credit quality of a bank’s loans and the allowance for loan losses held against those loans.A bank will need to disaggregate new and existing disclosure based on how it develops its allowance for loan losses and how it manages credit exposures.Existing disclosures to be presented on a disaggregated basis include a roll-forward of the allowance for loan losses, the related recorded investment in such loans, the nonaccrual status of loans, and impaired loans.Additional disclosure is also required about the credit quality indicators of loans by class at the end of the reporting period, the aging of past due loans, information about troubled debt restructurings, and significant purchases and sales of loans during the reporting period by class.For public companies, ASU 2010-20 requires certain disclosures as of the end of a reporting period effective for periods ending on or after December 15, 2010. Other required disclosures about activity that occurs during a reporting period are effective for periods beginning on or after December 15, 2010.The Bank anticipates that adoption of these additional disclosures will not have a material effect on its financial position or results of operations. Note 3: Securities The amortized cost and approximate fair values of securities are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Approximate Fair Value Held to Maturity Securities: September 30, 2010 Municipals (unaudited) $ $
